Case: 15-40413      Document: 00513422975         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-40413
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         March 14, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JAIME DUENAS-RODRIGUEZ, also known as Jose Salais, also known as
Jaime Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-1383


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Jaime Duenas-Rodriguez appeals the 100-month sentence imposed
following his guilty-plea conviction for illegal reentry.                  The sentence
represented an upward variance from the applicable guidelines range. On
appeal, Duenas-Rodriguez complains that his sentence is substantively
unreasonable because the district court gave undue weight to the need for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40413     Document: 00513422975      Page: 2   Date Filed: 03/14/2016


                                  No. 15-40413

deterrence. He maintains that such a lengthy sentence was unwarranted for
his “stupid” decision to return to the United States, given that the district court
conceded at sentencing that Duenas-Rodriguez likely had not returned to
commit another murder and that he now understands that he is unable to
return.
      We review sentences for substantive reasonableness, in light of the 18
U.S.C. § 3553(a) factors, under an abuse of discretion standard. Gall v. United
States, 552 U.S. 38, 49-51 (2007). The record confirms that the district court
listened to counsel’s arguments and made an individualized assessment based
on numerous factors, including Duenas-Rodriguez’s personal history and
characteristics; the nature of his current and prior offenses; and the need for
the sentence to promote respect of the law, provide just punishment, promote
deterrence, and protect the public. See id.; § 3553(a)(1), (2). Duenas-Rodriguez
has not shown that the court’s focus on deterrence and the resulting decision
to sentence him above the advisory guidelines range failed to take into account
“a factor that should have received significant weight,” gave weight “to an
irrelevant or improper factor,” or represented “a clear error of judgment in
balancing the sentencing factors.” United States v. Smith, 440 F.3d 704, 708
(5th Cir. 2006).
      As for the increase to 100 months from the 57-month top of the guidelines
range, this court has upheld variances and departures greater than the
increase to Duenas-Rodriguez’s sentence. See United States v. Brantley, 537
F.3d 347, 348-50 (5th Cir. 2008); United States v. Jones, 444 F.3d 430, 433,
441-42 (5th Cir. 2006). Duenas-Rodriguez has failed to show that the district
court’s justification for the imposed sentence was insufficiently compelling.
See Smith, 440 F.3d at 707. Consequently, the judgment of the district court
is AFFIRMED.



                                        2